UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6262



JAMES E. GALLOWAY,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-98-822-2)


Submitted:   May 25, 2000                   Decided:   June 2, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James E. Galloway, Appellant Pro Se. Jeffrey Scott Shapiro, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James E. Galloway appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).    Specifically, Galloway claims that there was insuf-

ficient evidence to support his Virginia assault and battery con-

viction.   We have reviewed the record and, viewing the evidence in

the light most favorable to the prosecution, we find that any

rational trier of fact could have found Galloway guilty beyond a

reasonable doubt.     See Jackson v. Virginia, 443 U.S. 307, 319

(1979).    Consequently, we deny a certificate of appealability and

dismiss the appeal.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2